Citation Nr: 1309109	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-43 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1963 to April 1964 and on active duty from May 1968 to July 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  A timely Notice of Disagreement (NOD) was received from the Veteran in January 2009.  After a Statement of the Case (SOC) was issued in August 2009, the Veteran perfected his appeal in a VA Form 9 substantive appeal that was received by VA in October 2009.

In NODs received in May and July of 2010, the Veteran initially preserved for appeal the issues of entitlement to service connection for hypertension and flat feet, and to a compensable disability rating for bilateral hearing loss.  SOCs addressing those issues were provided to the Veteran in February 2011.  The Veteran did not subsequently perfect his appeal as to any of those issues by filing a substantive appeal.  Accordingly, those issues are not presently on appeal.

In May 2011, the Veteran presented testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the Las Vegas RO.  A transcript of those proceedings is associated with the claims file.

The Veteran's claim for service connection for an acquired psychiatric disability was denied previously by the Board in an October 2011 decision.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  As discussed more fully below, in March 2012, the Court granted a joint motion for remand that was filed by representatives for both parties; effectively vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Following appeal of the Board's October 2011 decision to the Court, the parties filed a joint motion for remand in which they argued that the findings expressed in an October 2007 VA examination report, upon which the Board relied in its decision, was inadequate.  In that regard, the parties noted that the VA examiner diagnosed major depressive disorder.  In describing the symptoms of the Veteran's major depressive disorder, the examiner noted that symptoms had become worse over the preceding months due to memories from his time in active duty.  Nonetheless, as noted by the parties, the examiner did not offer an opinion as to whether the diagnosed disorder was related to his active duty service.

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, the Veteran should be arranged to undergo a new VA psychiatric examination to determine whether his major depressive disorder and/or other acquired psychiatric disorders found on examination are related to his active duty service.  38 C.F.R. § 3.359(c)(4); Forcier v. Nicholson, 19 Vet. App. 414, 425   (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of a joint motion for remand).

Prior to arranging the examination described above, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have rendered psychiatric treatment since May 2011.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for an acquired psychiatric disorder.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination for his acquired psychiatric disorder.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided psychiatric treatment since May 2011.

2.  Make efforts to obtain any private or VA treatment records identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the development actions described above have been performed, the Veteran should be afforded a VA psychiatric examination to determine the nature of his claimed acquired psychiatric disorder, and, whether any diagnosed acquired psychiatric disorder is related to the Veteran's active duty service.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

An interview of the Veteran and all tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings from the examination, the VA examiner should provide a diagnosis corresponding to the claimed psychiatric disorder.  In providing the requested diagnosis, the VA examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the evidence in the claims file, meets the DSM-IV criteria for the diagnosed psychiatric disorder.  If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology does not meet the DSM-IV criteria for major depressive disorder.

For any diagnosed psychiatric disorder, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater likelihood) that such disorder is related to either his period of ACDUTRA or active duty service.  A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, statements from the Veteran and his spouse, and the previous October 2007 VA examination report.
All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

4.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


